DETAILED ACTION
This action is in reply to papers filed 1/19/2021. Claims 1, 3-5, 7, 21-25 and 28-30 are pending with claims 1, 3-5 and 7 examined herein.  
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190142969A1, Published 5/16/2019.

Maintained Rejection(s)
Applicant’s arguments regarding the 103 (a) rejection of claims 1, 3-5 and 7 as being unpatentable over Huang et al. (PgPub US20120222141A1, Published 8/30/2012, Effectively Filed 6/22/2010, previously cited) and Zinn et al. (WO2015054653A2, Published 4/16/2015, previously cited) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (PgPub US20120222141A1, Published 8/30/2012, Effectively Filed 6/22/2010) and Zinn et al. (WO2015054653A2, Published 4/16/2015). The rejection is copied below for Applicant’s convenience.  

Regarding claim 1,in-part, Huang  teaches a method of preventing, treating and/or reversing age-related hearing loss, noise-induced hearing loss or idiopathic hearing loss in a subject in need thereof (Pg. 1, para. 10; Pg. 2, para. 18), the method comprising: administering to an outer and/or inner ear cell of the subject (Pg. 10,para. 132), a virus vector comprising an lslet-1 (Isl1) nucleic acid sequence (Pg. 4, para. 51) wherein the Isl1 is overexpressed in the outer  and/or inner ear cells as compared to expression of lsl1 in a normal outer or inner ear cell and/or, administering cells comprising a vector encoding an lslet-1 (Isl1) nucleic acid sequence (Pg. 3, para. 49); and/or an Isl1 molecule (Pg. 1, para. 11); and/or agents comprising small molecules that activate Isl1 in inner ear cells including hair cells (Pg. 8, para. 109), thereby preventing, treating, and/or reversing age-related hearing loss, noise-induced hearing loss or idiopathic hearing loss in the subject.  Regarding claim 3, Huang further teaches wherein inner ear cells comprise hair cells (Pg. 2, para. 30). Regarding claim 4, Huang further teaches wherein the tissue specific promoter sequence is a hair-cell specific promoter sequence (Pg. 2, para. 32). Regarding claim 5, Huang teaches the method further teaches wherein the virus vector comprises an adeno-associated virus (AAV) (Pg. 4, para. 55).
However, Huang fails to teach  the virus vector comprises a capsid polypeptide having a lower seroprevalence as compared to a wild-type virus (as further in claim 1) or that the virus vector is an AAV comprising a capsid polypeptide having a lower seroprevalence as compared to a wild-type AAV (as in claim 7).
Before the effective filing date of the claimed invention, Zinn et al. taught circumventing and avoiding a neutralizing or toxic immune response against a gene therapy vector is a major challenge with all gene transfer vector types. Gene transfer to date is most efficiently achieved claim 1 and as in claim 7) (Pg. 1, para. 2- paragraph bridging Pg. 1 and Pg. 2).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable  
In the present situation, rationales B and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Huang et al., wherein Huang teaches administering to an inner ear cell of the subject an AAV vector comprising an lslet-1 (Isl1) nucleic acid sequence operably linked to a hair-specific promoter, wherein the Isl1 is overexpressed in the inner ear cells with the teachings of Zinn et al., wherein Zinn teaches use of an AAV vector comprising a capsid polypeptide having a lower seroprevalence as compared to a wild-type AAV leads to increased safety and increase efficiency of gene transfer, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have found it prima facie obvious to substitute the generic AAV vector of Huang with the AAV vector of Zinn for the purposes of increasing efficiency of gene transfer in the method of Huang. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Applicant’s Arguments/Response to Arguments 
Applicant argues: Huang et al., fail to teach disclose or otherwise suggest
that the virus vector has a capsid polypeptide having a lower seroprevalence as compared to a wildtype virus or that the virus vector is an AAV comprising a capsid polypeptide having a lower
seroprevalence as compared to a wild-type AAV. Indeed, Huang et al., do not provide any guidance as to which virus vector would be able to effectively produce Islet-I (IslI) polypeptides, nor is there any evidence which would suggest that a viral vector could effectively treat hearing loss. Huang et al., conducted their studies using transgenic mice which over express IslI endogenously. Huang et al., lack any specifics regarding the selection of a virus vector, inclusive of a tissue specific promoter to provide expression of Isl 1 over extended periods of time as taught by Applicant.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, as noted in the previous office action and in the instant office action (para. 6), Examiner did not cite Huang for teaching the virus vector comprises a capsid polypeptide having a lower seroprevalence as compared to a wild-type virus (as further in claim 1) or that the virus vector is an AAV comprising a capsid polypeptide having a lower seroprevalence as compared to a wild-type AAV (as in claim 7). These limitations are taught by Zinn et al. 
Additionally, Applicant’s argument regarding Huang’s alleged lack of guidance as to which virus vector would be able to effectively produce Islet-I (Isl 1) polypeptides is confusing as contrary to Applicant’s assertion, Huang does in fact teach the production of Isl 1 polypeptides. For example, at paragraph 51, Huang teaches “In some embodiments, the nucleic acids 
 With respect to Applicant’s argument that Huang does not provide any evidence which would suggest that a viral vector could effectively treat hearing loss, Examiner cites para. 55 of Huang which states: “Yet another viral vector system useful for delivery of nucleic acids is the adeno-associated virus (AAV)…” And with respect to Applicant’s argument regarding treating hearing loss, Huang at para. 116 teaches “In some embodiments, the methods, compounds, and compositions described herein can be used for treating subjects who have, or who are at risk for developing, hearing loss, e.g., ARHL, and/or NIHL.” With respect to Applicant’s arguments regarding the experiments of Huang being conducted in mice expressing Isl-1 endogenously- this is not found persuasive because, per MPEP 2123, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson
With respect to Applicant’s argument that Huang fails to teach a tissue specific promoter to provide expression of Isl 1 over extended periods of time, this is also not found persuasive. While claims 1 and 4 recite limitations that are directed to the promoter, none of these limitations require the promoter to provide expression of Isl 1 for any amount of time. 


Applicant argues: Zinn et al., is cited in an attempt to remedy the deficiencies. However, Zinn et al., is directed to a description of vectors based on systemic administration whereby the vector encounters an immune reaction. Even assuming, that Zinn et al., discusses targeting specific organs, there are no teachings that would motivate one of ordinary skill in the art to directly administer the composition to the inner ear and have it successfully produce long-term expression of Isl 1. In contrast, Applicant directly administers the composition to the inner ear and produces long-term expression in ear cells.  
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, none of the claims require a specific length of time for Isl 1 expression. Accordingly, arguments drawn to the production of long-term expression in ear cells are moot. Moreover, Applicant’s characterization of the teachings of Zinn et al. as a “…description of vectors based on systemic administration...” is incorrect.  In the Abstract, Zinn teaches their invention is directed to “Methods are described for predicting ancestral sequences for viruses or portions thereof. Also described are predicted ancestral sequences for adeno-associated virus (AAV) capsid polypeptides. The disclosure also provides methods of gene transfer and methods of vaccinating subjects by administering a target antigen operably direct delivery to an organ such as, for example, the liver or lung, orally, intranasally, intratracheally, by inhalation, intravenously, intramuscularly, intraocularly, subcutaneously, intradermally, transmucosally, or by other routes of administration.” 
With respect to motivation, as noted in the prior office action and as repeated in this office action,  it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Huang et al., wherein Huang teaches administering to an inner ear cell of the subject an AAV vector comprising an lslet-1 (Isl1) nucleic acid sequence operably linked to a hair-specific promoter, wherein the Isl1 is overexpressed in the inner ear cells with the teachings of Zinn et al., wherein Zinn teaches use of an AAV vector comprising a capsid polypeptide having a lower seroprevalence as compared to a wild-type AAV leads to increased safety and increase efficiency of gene transfer. Examiner explains that one of ordinary skill in the art would have found it prima facie obvious to substitute the generic AAV vector of Huang with the AAV vector of Zinn for the purposes of increasing efficiency of gene transfer in the method of Huang. To put it another way, one of ordinary skill in the art would have been motivated to substitute the AAV vector of Huang for the AAV vector of Zinn for the obvious benefit of increasing efficiency of gene transfer in the method of Huang. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Authorization to Initiate Electronic Communications 

.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632